17-332-cv
Romero v. DHL Express (USA), Inc.

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 18th day of April, two thousand eighteen.

PRESENT:         JOSÉ A. CABRANES,
                 RAYMOND J. LOHIER, JR.,
                        Circuit Judges,
                 RICHARD M. BERMAN,
                        District Judge.


MAURICIO BAEZ ROMERO,

                          Plaintiff-Appellant,                     17-332-cv

                          v.

DHL EXPRESS (USA), INC.,

                          Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                Mauricio Baez Romero, pro se, Bronx, NY.


FOR DEFENDANT-APPELLEE:                                 David M. Wirtz, Littler Mendelson, P.C.,
                                                        New York, NY.


    
    Judge Richard M. Berman, of the United States District Court for the Southern District of
New York, sitting by designation.

                                                 1
     Appeal from a judgment of the United States District Court for the Southern District of
New York (John G. Koeltl, Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the November 7, 2016 judgment of the District Court be
and hereby is AFFIRMED.

        Appellant Mauricio Baez Romero (“Romero”), proceeding pro se, appeals from the District
Court’s grant of judgment on the pleadings to his former employer, DHL Express (USA), Inc.
(“DHL”). We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

        Romero sued DHL in state court, alleging that, after firing him, DHL failed to pay out
vacation and holiday pay to which he was entitled pursuant to a collective bargaining agreement.
DHL removed the action to federal district court. The District Court denied Romero’s motion to
remand the action back to state court, reasoning that § 301 of the Labor Management Relations Act
preempted Romero’s breach of contract and state labor law claims. The District Court also granted
DHL’s motion for judgment on the pleadings, reasoning that Romero did not exhaust the required
grievance procedures.

         We review de novo the District Court’s denial of a motion to remand a removed action. Broder
v. Cablevision Systems Corp., 418 F.3d 187, 193-94 (2d Cir. 2005). We also review de novo a judgment on
the pleadings, accepting all factual allegations in the complaint as true and drawing all reasonable
inferences in favor of the plaintiff. Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010). We do not
consider arguments raised for the first time on appeal. See Harrison v. Republic of Sudan, 838 F.3d 86,
96 (2d Cir. 2016).

       Upon review of the record, substantially for the reasons stated by the District Court, we
conclude that the District Court properly denied Romero’s motion to remand to state court and
granted DHL’s motion for judgment on the pleadings.

                                          CONCLUSION

        We have reviewed all of the arguments raised by Romero on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the November 7, 2016 judgment of the
District Court.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  2